Title: To James Madison from Anthony Merry, 24 August 1804
From: Merry, Anthony
To: Madison, James



Sir
Philadelphia August 24th. 1804
On the 4th. of this Month His Majesty’s Ship Leander commanded by Captain Skene fell in with at Sea the American Ship Eugenia, John Mansfield Master, from Bordeaux bound to New York. Upon the Examination of the Ship and her Cargo, Captain Skene having had strong Reason to suspect that a Part of the latter was the Property of the Kings Enemies, caused her to be detained until a judicial Examination of the Circumstances of the Case should have taken place by His Majesty’s Vice Admiralty Court at Halifax, for which Purpose he directed an Officer and Men to be put on board giving him Orders to proceed to that Port and deliver up the Ship for the Adjudication of the abovementioned Court.
The Copy, Sir, which I have the Honor to transmit to you inclosed of the Deposition made by the Officer who had the Ship in Charge contains the Detail of all the Circumstances which attended her Rescue. It appears to have been effectuated beyond four Leagues from the Shore by an armed Force, (of which John Mansfield the Master and the Mate of the Ship made a Part) and I have learnt, by other Reports that have reached me on the Subject, that the Force in question was not authorized either by the Collector of the Port of New London, or by the Judge of that District, who, on the Contrary, are said to have declined any Interference with Respect to the Vessel, when they were applied to for their Assistance by the Master. It is therefore to be inferred, that the Force in question acted under no legal Authority, were it possible for any such to have been employed on the Occasion.
On the Arrival at New York, on the 9th. Instant, of the Officer who had the Ship in Charge, which had reached that Port the preceding Evening, His Majesty’s Consul General addressed a Representation, dated the 10th., to the Collector of the Customs, the naval Officer and the Surveyor of the Port, stating fully every Circumstance of the Case, and requesting them to issue an Order for all the original Papers found on board the Vessel to be delivered into their Custody, and that they would take Possession of her and prevent any Part of her Cargo from being landed, removed or taken out, until they should receive Directions on the Subject from the Government of the United States. The Answer to that Representation, although dated on the 11th., did not reach the King’s Consul General till the 13th, by which Time the Cargo had been landed. After mentioning this Circumstance it is barely necessary for me to add that the Reply from the above-mentioned Officers stated, that, having found the Ship’s Papers all regular, they had no Power to prevent the Cargo, or any Part of it, from being landed.
The Captain of His Majesty’s Ship Leander having been informed of the Circumstances above related, has requested of me to make Application to the Government of the United States for the n[e]cessary Orders to be issued for the Ship Eugenia to be restored to him, together with her Cargo, and all the Papers that were found on board of her, which had been sealed up and directed to the Vice Admiralty Court at Halifax.

In having the Honor, Sir, to submit this Case to your Consideration, it is hardly necessary for me to observe, that the Right of visiting and searching Merchant Ships on the high Seas, whatever the Ships, their Cargoes, or their Destinations, may be; as well as that of sending the Ships into Port for the Investigation of the Admiralty Court of the belligerent Party, when cause of Suspicion shall present itself, are the incontestible Rights of a lawfully commissioned Cruizer of a belligerant Nation, since I believe that those Rights are fully acknowledged by the Government of the United States. It is, then, only requisite for me to advert particularly, in the Case in question, to the Suspicion which occasioned the Detention, and to the Circumstances of the Rescue, of the Ship Eugenia.
The Sufficiency of the Cause of Suspicion which Captain Skene had of her having Enemy’s Property on board seems to have been fully evinced by the extreme Anxiety which the Master manifested to elude the Inquiry which was meant to be instituted, and which induced him to employ Force to rescue the Ship and Cargo from that Inquiry, for he could not be ignorant that it would have been gone into under a full Responsibility in Costs and Damages on the Part of the Captors, if it had appeared that his Detention had taken place vexatiously, and without just Cause.
In regard to the Rescue, I believe that the general Understanding upon this question justifies me in alleging, that the Force which detained the Ship Eugenia having been lawful cannot have been lawfully resisted, and that the Resistance which took place constituted an Act of Hostility on the Part of all the Persons who were concerned in it, rendering thereby the Ship and Cargo liable to Condemnation, the Persons in question having put themselves in the Condition of Enemies by resorting to such a Conduct as could be justified only by the Character of Enemies. I will beg Leave to add, that the Case in question seems moreover to acquire a very great Importance, and to demand the Remedy solicited by the Restitution of the Ship and Cargo, from the Consideration, that if neutral Crews may be allowed to resort to Violence to withdraw themselves out of the Possession taken by a lawful Cruizer for the Purpose of Legal Inquiry the whole Business of the Detention of neutral Ships must become a Scene of mutual Hostility and Contention, and the Crews of neutral Ships must necessarily be guarded with all the Severity and Strictness practiced upon actual Cruizers of War. But, in the present Case, there appear to have been several other Individuals (the Names of some of whom I possess) besides the Master and Mate of the Vessel, concerned in the Transaction, whose Aggression must be considered particularly as an Act of Piracy on their Part since they proceeded without any Commission or Authority whatever.
The foregoing Observations, Sir, contain the Grounds upon which I have the Honor to address to you this Representation, and if, as I flatter myself the Event will prove, we should happily be agreed as to the Principles I have stated, I trust that the necessary Steps will be pursued by the Government of the United States for restoring to the Captors the Ship Eugenia with her Cargo and Papers as before described. I have the honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
